Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lu et al. (U.S. 2017/0068571), Sander et al. (WO 2012/082557 A2), Sah (U.S. 2015/0052536), Barik et al. (U.S. 2016/0154677) and Hower et al. (U.S. 2014/0337587) are the closest prior art references to reading upon the independent claim limitations.
Lu disclosed a CPU generating a task graph of a set of tasks and loading the task set into memory queues. A signal is sent to a doorbell controller upon completion of writing the task set into the memory queues. The memory queues are assigned to GPU execution units for executing the tasks. Tasks are read from the frontend and task results are written to the backend to be selectively fed back to the frontend based on the task graph. However, Lu failed to teach at least dividing a received task into additional tasks until a cutoff condition is satisfied. In addition, Lu also failed to teach issuing a memory fence acquire instruction.
Sander disclosed receiving a workload for execution and dividing the workload into tasks to be stored in a shared queue. The shared queue is accessible by both CPU cores and shader cores of a graphics accelerator. Both the CPU and graphics accelerator have synchronization capabilities to obtain exclusive access to the shared queue for removal of tasks to execute. However, Sander failed to teach at least dividing a received task (e.g. workload in Sander) into additional tasks until a cutoff condition is satisfied. In addition, Sander also failed to teach issuing a memory fence acquire instruction.
Sah disclosed splitting incoming jobs into a fixed number of job units equal to the number of CPU cores and a conversion number of GPU cores. The CPU and GPU 
Barik disclosed a synchronized work stealing scheduler that allows a CPU/GPU to access work queues of a GPU/CPU when out of work in order to steal tasks for execution. Barik also disclosed dividing workloads into chunks for execution. However, Barik failed to teach at least dividing a received task into additional tasks until a cutoff condition is satisfied. In addition, Barik also failed to teach issuing a memory fence acquire instruction.
Hower disclosed the used of memory fence instructions. 
A potential combination to combine the above references in such a way to teach the independent claim limitations would both lack proper motivation and require impermissible hindsight via the use of the applicant’s specification as a roadmap towards making the rejection. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Liu et al. (U.S. 2018/0364361), taught dividing computing-intensive tasks into a plurality of parallel tasks for execution on GPU cores.
Elliott et al. (U.S. 2017/0004005), taught dividing tasks into thread groups to be issued to shader cores.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183